Citation Nr: 1027624	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-35 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for left ear tinnitus.  



REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1954.  He also had additional service with the Army Reserve until 
August 1986.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision, issued in 
September 2007 by the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

The Veteran contends that he currently suffers from hearing loss 
and tinnitus in the left ear as the result of noise exposure 
during basic training while serving at Fort Jackson, where he was 
trained to shoot the recoilless rifle.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).  

Significantly, the Board notes that the Veteran's service 
personnel and treatment records from his August 1952 to August 
1954 period of active duty service are unavailable for review.  

The Court has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit alternative 
forms of evidence to support his claim and should assist him in 
obtaining sufficient evidence from alternative sources."  
Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see 
also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

Here, in an August 2007 response to the RO's request for the 
Veteran's service treatment records, the National Personnel 
Records Center (NPRC) indicated that service treatment records 
were unavailable for review due to possible destruction in the 
fire at the NPRC in 1973.  

The Board notes that, where the service treatment records were 
destroyed, the Veteran is competent to report about factual 
matters about which he had firsthand knowledge, including 
experiencing pain during service, reporting to sick call, and 
undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  

In this case, the Veteran's assertions of experiencing hearing 
loss and tinnitus in the left ear since his service, from August 
1952 to August 1954, are competent.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2009).  

Further, the Board notes that the absence of evidence of a 
hearing disability during service (or of compensable hearing loss 
within the first year after discharge) is not fatal to a claim of 
service connection for hearing loss.  See 38 C.F.R. § 3.385; 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Rather, service connection may still be granted if the medical 
evidence provides a sound basis for attributing the credible 
evidence of in-service acoustic trauma to the post-traumatic 
hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  

The Board notes that the Veteran is competent to testify as to 
observable symptoms such as ringing in his ears, and tinnitus is 
the type of is the type of disorder associated with symptoms 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  

The Veteran testified that he experienced hearing loss and 
tinnitus in his left ear during service.  As his service 
treatment records are unavailable for review, the Board finds 
that a VA examination is warranted to determine the nature and 
likely etiology of any claimed hearing loss and tinnitus in the 
left ear.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  Specifically, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if the VA determines it is necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2009).  

The Board reminds the Veteran that the duty to assist is not a 
one-way street, and that he has a duty to cooperate, to include 
reporting for examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) 
(2009); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
He is advised that he has an obligation to assist VA in the 
development of his claim, and that failure to do so may result in 
an adverse decision.  

Further, during his hearing, the Veteran testified about being 
treated for his left ear hearing disorders at VA and private 
treatment facilities.  

Prior to arranging for the Veteran to undergo either examination, 
the VA should obtain and associate with the claims file any 
outstanding VA and private treatment records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by VCAA prior to 
readjudicating the claims on appeal.  The RO's adjudication of 
the claims should include consideration of all evidence added to 
the record since the RO's last adjudication of the claims.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)  

1.  The RO should take appropriate steps to 
obtain any pertinent evidence identified 
but not provided by the Veteran, as well as 
copies of all pertinent records of 
treatment, identified by the Veteran, from 
other medical providers not already of 
record.  In particular, the RO should seek 
to obtain treatment records from VA, as 
well as treatment records from any private 
facilities identified at the Veteran's 
hearing.  

If the RO is unable to obtain any pertinent 
evidence identified by the Veteran, it 
should so inform the Veteran and his 
representative and request that they submit 
the outstanding evidence.  

2.  The RO then should schedule the Veteran 
for a VA audiology examination to determine 
the nature and likely etiology of the 
claimed hearing loss and tinnitus in the 
left ear.  The Veteran's claims file must 
be reviewed by the examiner, to include his 
hearing testimony and his Army Reserve 
service treatment records.  All indicated 
tests should be performed and all findings 
should be reported in detail.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or more probability) that any 
current hearing disability or tinnitus in 
the left ear is due to excessive noise 
exposure as identified by the Veteran or 
another event of his service, including 
during any period of inactive duty or 
active duty for training.  The examiner 
should set forth the complete rationale for 
all opinions expressed and conclusions 
reached.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claims in light of all the evidence of 
record.  If any benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished with a responsive Supplemental 
Statement of the Case and afforded a 
reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



